DETAILED ACTION
In application filed on 07/09/2019, Claims 1-19 are pending. Claims 1-19 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1 recites the limitation “additional sample vessel (2)” in the first line of the claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-18 are rejected under 35 U.S.C. 103 as being obvious over Cooney et al. [US20160083781A1], in view of  Faltin et al. [DE102013215575A1], in further view of Jones et al. [US20140283945A1], in further view of Lo et al. [US20150368635A1].

Delivering (700) a wash fluid (12) [Para 0032, 0095, 0099, ‘washing with wash buffer’] into the sample vessel (1) [Para 0095, 0099 Syringe tube’ Fig. 2, 7] through the wash filter element (3) [Para 0032, 0099 ‘filter matrix’]. 
discharging (800) [Para 0095, Subsequent aspiration and dispense cycles’] the wash fluid (12) [ Para 0095, wash buffer’] from the sample vessel (1) [Para 0095, 0099 Syringe tube’ Fig. 2, 7] through the wash filter element (3) [ Para 0095, ‘porous silica matrix/filter matrix, ref. 126]. 

Cooney does not necessarily teach “filtering (300) out of an additional sample vessel (2) through a lysate filter element (4)”; “providing (400) the lysate (11) in a sample vessel (1), wherein the lysate comprises DNA released from cells”; “adding a DNA-adsorbing substance to the sample vessel, wherein the DNA-adsorbing substance binds the released DNA”; “closing (600) the sample vessel (1) with a wash filter element (3)”; “the DNA-adsorbing substance being retainable by the wash filter element (3)”; “wherein the DNA is retained only when bound to the DNA-adsorbing substance.” 

 Faltin teaches filtering (300) [Para 0082, ‘flushed through the filter’ Fig. 6-9, ref. 240] out of an additional sample vessel (2) [Para 0068-0071, ‘lysis chamber’ Fig. 6-9, ref. 630] through a lysate filter element (4) [Para 0082, ‘filter’ Fig. 6-9, ref. 240].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney to incorporate “filtering (300) out of an additional sample vessel (2) through a lysate filter element (4), as taught by Faltin, motivated by the need to flush the lysate through the filter (240), allowing for the target cell nucleic acids contained in the lysate to be purified [Faltin, Para 0093]. Doing so ensures that the target call nucleic acids in the lysate are purified. 

Faltin teaches providing (400) the lysate (11) [Para 0041, ‘receive lysate’] in a sample vessel (1) [Para 0041‘collection chamber, (270)], wherein the lysate comprises DNA released from cells [Para 0053, ‘human DNA’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney to incorporate providing (400) the lysate (11) in a sample vessel (1), wherein the lysate comprises DNA released from cells as taught by Faltin, motivated by the need collect the lysate in a collection chamber [Faltin, Para 0041]. Doing so the lysate to be collected in a vessel for further analysis. 

Cooney in view of Faltin does not teach “adding a DNA-adsorbing substance to the sample vessel, wherein the DNA -adsorbing substance binds the released DNA”;  “closing (600) the sample vessel (1) with a wash filter element (3)”; “the DNA-adsorbing substance being retainable by the wash filter element (3)”; “the DNA is retained only when bound to the DNA-adsorbing substance.” 

Jones teaches adding [Para 0051, ‘provided’] a DNA-adsorbing substance [Para 0051, ‘magnetic beads (56)] to the sample vessel [Para 0051, ‘blister (44)], wherein the DNA-adsorbing substance binds the released DNA [Para 0051, ‘nucleic acids are captured on beads’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney in view of Faltin to incorporate the addition of DNA-adsorbing substance to the sample vessel by Jones, motivated by the need to purify the nucleic acid from the cell lysate through affinity binding to silica-based magnetic-beads, washing the beads with ethanol, and eluting the nucleic acids [Jones, Paragraph 0051]. Doing so allows for impurities to be excluded from the analyte of interest, the nucleic acids. 

Jones teaches “closing (600) [Para 0181, filter located at or near the bottom surface of vial body’] the sample vessel (1) [Para 0181, ‘sample vial (650)] with a wash filter element (3) [Para 0181, ‘filter (646)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney to incorporate the closure of the sample vessel by means with a wash filter element as taught by Jones, motivated by the need to have the sample material is filtered as it is pulled through filter (646) and into cannula (655) [Jones, Paragraph 0181]. Doing so allows for the filter to exclude organisms of a certain size, thereby removing those organisms from the filtrate.

Cooney in view of Faltin, in further view of Jones does not teach “the DNA-adsorbing substance being retainable by the wash filter element (3)”; “the DNA is retained only when bound to the DNA-adsorbing substance.” 
 
Lo teaches the DNA-adsorbing substance [Para 0065, ‘DNA/RNA-attached beads’] being retainable [Para 0065, ‘stops the pass of these beads’] by the wash filter element (3) [Para 0065; microfilter’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney, in view of Faltin, in further view of Jones, to incorporate the retention of the DNA-adsorbing substance by the wash filter element, as taught by Lo, motivated by the need to remove sample fluid containing other molecules (e.g., phospholipids,cholesterol, etc.) leaves the microchamber (420) through the filter (425) and is removed and/or collected from the outlet (431) of the secondmicrochamber (430), e.g., as waste [ Lo, Para 0065]. Doing so allows for the beads to be retained on the filter. 

Lo teaches the DNA [Para 0064, 0065; DNA/RNA] is retained only [Para 0065, other molecules (e.g., phospholipids, cholesterol, etc.) leaves the microchamber 420 through the filter 425] when bound to the DNA-adsorbing substance [Para 0065, ‘DNA/RNA-attached beads’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney, in view of Faltin in further view of Jones, to incorporate” the DNA is retained only when bound to the DNA-adsorbing substance”, as taught by Lo, motivated by the need to allow for DNA/RNA to be retained by binding the silica beads due to electrostatic attraction in the electrolyte [Lo, Para 0064-0066]. Doing allows for the DNA/RNA to be retained in the filter while being attached to the silica beads. 
Regarding Claim 2, Cooney teaches the method as claimed in claim 1, characterized in that the step of providing the lysate (11) [Para 0020] comprises the following steps:
• introducing (100) cellular material (13) [Para 0015] and a grinding element (14) [Para 0015, ‘beads’] into the an additional sample vessel (2) [Para 0015, ‘sample container’], and 
• breaking down (200) the cellular material (13) [Para 0015 ‘sample homogenization and cell disruption’] by moving the additional sample vessel (2),
Modified Cooney does not teach “by moving the additional sample vessel (2)”
Jones teaches “by moving the additional sample vessel (2) [Para 0046, ‘ Bead-milling, by shaking or vortexing the sample in the presence of lysing particles such as zirconium silicate (ZS) beads 34, is an effective method to form a lysate]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney, in view of Faltin in further view of  Jones, to incorporate the generation of cell lysate by shaking a sample vessel containing a cellular material and grinding element, as taught by Jones, motivated by the need to utilize bead-milling, by shaking or vortexing the sample in the presence of lysing particles such as zirconium silicate (ZS) beads (34), is an effective method to form a lysate [Jones, Paragraph 0046]. Doing so allow for cell lysis to be achieved. 
Regarding Claim 3, Modified Cooney teaches the method as claimed in claim 1, characterized in that the wash filter element (3) or the lysate filter element (4) [Para 0047, ‘filter tip, ref. 124] is arranged in a plunger (5) [ Para 0047, ‘syringe plunger,(174)], the plunger (5) [ Para 0047; Fig. 2, ‘syringe plunger’] being insertable into the sample vessel (1) ), [Para 0047, ‘syringe housing (176)’] or the additional sample vessel (2 and, through the plunger (5), (This limitation is optional).
the wash fluid (12)  [Para 0099, ‘wash buffer’] being sucked into the sample vessel (1) [Para 0047, ‘syringe housing (176)’]  and pressed out of the sample vessel (1) [Para 0099, ‘tube’], or  the lysate (11) being pressed out from the additional sample vessel (2) into the sample vessel (1). (This limitation is interpreted as optional)
Regarding Claim 4, Modified Cooney teaches the method as claimed in claim 3, characterized in that the plunger (5) [ Para 0047, ‘syringe plunger’, ref. 174] and the sample vessel (1) [Para 0047, ‘syringe housing (176)’]  or the additional sample vessel (2) form a syringe [ Fig. 2, ref. 174, 176]. The claimed “additional sample vessel “is optional. 
Regarding Claim 5, Modified Cooney teaches the method as claimed in claim 1, characterized in that the sample vessel (1) is held in a holding device (6) throughout the entire method, and/or the additional sample vessel (2) [Para 0049, ‘sample containers’, ref. 120] is held in an additional holding device [Para 0049; ‘reagent racks, ref. 132] at least during the step of providing (400) the lysate (11) [ Para 0049, ‘holder of the samples 144 for storage purpose’]. (The limitation “and/or” is interpreted as optional.)
Regarding Claim 6, Modified Cooney teaches the method as claimed in claim 5, characterized in that the holding element (6) simultaneously holds a multiplicity of sample vessels (1), and/or the additional holding element [Para 0049; ‘reagent racks, ref. 132] simultaneously holds a multiplicity of additional sample vessels (2) [Para 0049, ‘to hold multiple sample containers’, ref. 120], so that the method is applied [Para 0049, ‘  simultaneous processing of multiple samples 144] simultaneously to the multiplicity of sample vessels (1) and/or additional sample vessels (2). The limitation and/or is interpreted as optional. 
Regarding Claim 7, Modified Cooney teaches the method as claimed in claim 4, characterized in that a multiplicity of plungers (5) [Para 0069; Fig. 5A, ‘a system (100) with a plurality of plungers fixed on an automated pipetting system (136)] are fixed on a carrier element (7) [ Para 0069, ‘automated pipetting system 136 (FIG. SA) and one or more robotic arms (not shown); Para 0071, ‘use a variety of robotics known in the art to automate the movement of samples 144, reagents and other system components. Exemplary robotic systems have capabilities to move samples on one, two, or three axes and/or to rotate samples about one, two, or three axes’], so that, at the same time, the multiplicity of plungers (5) are inserted simultaneously into the multiplicity of sample vessels (1) and/or additional sample vessels (2). [ Para 0069, ‘automatically dispense reagents from one or more reagent racks 132 into a plurality of sample containers 120 and dispose of sample materials and used reagents into suitable disposal receptacles 172 in a predetermined, computer controlled manner (FIG.5B)]. The claimed “and/or” is interpreted as optional. 
Regarding Claim 8, Modified Cooney teaches the method as claimed in claim 7, characterized in that the delivery (700) of wash fluid (12) and/or the discharge (800) of wash fluid (12), and/or the filtering out (300) of the lysate (11) [ Para 0071, ‘ Typically a robotic component includes a functional component, e.g., a robotic arm capable of griping and/or moving a work piece, inserting a pipettor, dispensing a reagent, aspirating, etc.’], are carried out by moving the carrier element (7) [Para 0071, ‘use a variety of robotics known in the art to automate the movement of samples 144, reagents and other system components. Exemplary robotic systems have capabilities to move samples on one, two, or three axes and/or to rotate samples about one, two, or three axes] and the holding element (6) [Para 0071, ‘sample container racks 108 ],  and/or the additional holding element relative to one another [Para 0071]. The limitation “and/or” is interpreted as optional. 
Regarding Claim 9, Modified Cooney teaches the method as claimed in claim 7, characterized in that the delivery (700) [Para 0099, ‘ moves the syringe lever up and down past the filter matrix 2-3 times to facilitate binding to the filter matrix ],of wash fluid (12) is carried out by simultaneous suction of wash fluid (12) [ Para 0099, ‘wash reagent’] through the multiplicity of plungers (5) [Para 0099, ‘syringe lever’] from a common reservoir (8) or from an individual reservoir (9) [Para 0099, ‘fresh tube containing wash reagent’]  provided for each plunger (5). The claimed “from a common reservoir” is interpreted as an optional
Cooney does not explicitly teach multiplicity of plungers.  However, one having ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than the duplication of parts for a multiple effect and could seek the benefits of automation, to speed up sample processing and analysis. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI)(B) for further details.
Regarding Claim 10, Modified Cooney teaches the method as claimed in claim 9, characterized in that the reservoir (8) [ Para 0068, ‘reagent rack’] is subdivided by at least one subdivision element (10) into individual sub reservoirs (11)  [ Para 0068,  ‘ in the form of a block or multiwell plate ( e.g., 24-well, 96-well etc.) comprising a plurality of wells 152, whereby each of the plurality of wells is configured to hold any of the reagents for processing a separate sample 144; Fig. 5A-B] for each plunger [ Para 0068, ‘multiple pipette tips’] (5).
Regarding Claim 11, Modified Cooney teaches the method as claimed in claim 1, characterized in that the steps of delivering (700) wash fluid (12) [Para 0032, 0099, ‘wash buffer’] and of discharging (800) wash fluid (12) [Para 0032, 0099, Fig. 7] are carried out repeatedly [Para 0032, 0095, ‘subsequent aspiration and dispense cycles (2 or 3 times) of a wash buffer remove impurities from the matrix (126)’]. Cooney teaches that these actions can be also be automated [Paragraph 0071 and 0072]. 
Regarding Claim 12, Modified Cooney teaches the method as claimed in claim 1, characterized in that after the delivery (700) [Para 0099, ‘subsequent aspiration and dispense cycles (2 or 3 times)’] of the wash fluid (12) [Para 0099, ‘wash reagent’] and before the discharge (800) [Para 0099, ‘subsequent aspiration and dispense cycles (2 or 3 times)’] of the wash fluid (12) [Para 0099], air is delivered to the sample vessel (1) [Para 0099, ‘the filter tip is further dried by dispensing air through the filter matrix (Step 6)’].
Regarding Claim 14, Modified Cooney teaches the method as claimed in claim 1, characterized in that the wash filter element (3) [Para 0099, ‘the sample container is replaced with a fresh tube containing wash reagent, and the filter matrix is washed with wash buffer’], and the lysate filter element (4) [ Para 0099, ‘draws the cell lysate into the tip and moves the syringe lever up and down past the filter matrix 2-3 times to facilitate binding to the filter matrix] are identical [ ‘Since the filter matrix used to filter the cell lysate is also being washed with the wash buffer, then wash filter element and lysate filter element are identical’], and/or the sample vessel (1) and the additional sample vessel (2) are constructed identically, and/or the holding element (6) and the additional holding element are constructed identically. For examination purposes, the claimed “and/or the sample vessel (1) and the additional sample vessel (2) are constructed identically, and/or the holding element (6) and the additional holding element are constructed identically” are interpreted as optional.
Regarding Claim 15, the method as claimed in claim 1, characterized in that after the discharge (800) of the wash fluid (12), an additional substance is introduced into the sample vessel (1) in order to separate the DNA-adsorbing substance (15) from the DNA.
Modified Cooney does not teach Claim 15 limitations However Jones teaches claim limitation:
Jones teaches characterized in that after the discharge (800) of the wash fluid (12), an additional substance is introduced into the sample vessel (1) in order to separate the DNA-adsorbing substance (15) from the DNA. Jones teaches after washing, elution buffer stored in chamber 292f is moved via channel (247) to blister (248), and the magnet is retracted. The solution is cycled between blisters (246) and (248) via channel (252), breaking up the pellet of magnetic beads in blister (246) and allowing the captured nucleic acids to dissociate from the beads and come into solution [Paragraph 0090].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney, in view of Jones, in further view of Lo, to incorporate the introduction of an elution buffer to blister (248), to separate the DNA-adsorbing substance from the DNA as taught by Jones, motivated by the need to allow the captured nucleic acids to dissociate from the magnetic beads and come into solution [Jones, Paragraph 0090]. Doing so allows the effective removal of the captured nucleic acids from the magnetic beads. 

Regarding Claim 16, the method as claimed in claim 1, characterized in that the step of providing the lysate (11) comprises the following steps:
• introducing (100) cellular material (13) [Para 0015] and a grinding element (14) [Para 0015, ‘beads’] into the an additional sample vessel (2) [Para 0015, ‘sample container’], and 
• breaking down (200) the cellular material (13) [Para 0015 ‘sample homogenization and cell disruption’] by moving the additional sample vessel (2), with frequency in an alternating movement [Para 0046, ‘shaking involves an alternating movement;]. 
Modified Cooney does not teach “by moving the additional sample vessel (2)”, 
Jones teaches “by moving the additional sample vessel (2) [Para 0046, ‘ Bead-milling, by shaking or vortexing the sample in the presence of lysing particles such as zirconium silicate (ZS) beads 34, is an effective method to form a lysate]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney, in view of Faltin in further view of  Jones, to incorporate the generation of cell lysate by shaking a sample vessel containing a cellular material and grinding element, as taught by Jones, motivated by the need to utilize bead-milling, by shaking or vortexing the sample in the presence of lysing particles such as zirconium silicate (ZS) beads (34), is an effective method to form a lysate [Jones, Paragraph 0046]. Doing so allow for cell lysis to be achieved. 
Regarding Claim 17, the method as claimed in claim 9, characterized in that the reservoir (8) is subdivided by at least one retractable subdivision element (10) into individual subreservoirs (11) for each plunger (5).  According to the rejections of Claim 9, the reservoir (8) is interpreted as optional and thus given the appropriate patentable weight. 
Regarding Claim 18, the method as claimed in claim 1, Cooney teaches characterized in that after the delivery (700) [ Para 0099, ‘subsequent aspiration and dispense cycles (2 or 3 times)’] of the wash fluid (12)  [Para 0099, ‘wash reagent’] and before the discharge (800)  [Para 0099, ‘subsequent aspiration and dispense cycles (2 or 3 times)’] of the wash fluid (12) [Para 0099], air is delivered to the sample vessel (1) [Para 0099, ‘the filter tip is further dried by dispensing air through the filter matrix (Step 6)’], the air being delivered to the sample vessel (1) in the same way as the wash fluid (12) [ Para 0099, ‘dispensing air through the filter matrix (Step 6); filter matrix is washed with the wash buffer].
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being obvious over Cooney et al. [US20160083781A1], in view of  Faltin et al. [DE102013215575A1], in further view of Jones et al. [US20140283945A1], in further view of Lo et al. [US20150368635A1], in further view of Saghbini [US20160017316A1]
Regarding Claim 13, Modified Cooney teaches the method as claimed in claim 1, characterized in that after the delivery (700) of the wash fluid (12) and before the discharge (800) of the wash fluid (12), the sample vessel (1) is moved circularly or alternatingly.
Modified Cooney does not teach Claim 19 limitations. 
Saghbini teaches characterized in that after the delivery (700) of the wash fluid (12) [Para 0135, ‘adding 10mls of x Wash buffer through sleeve’] and before the discharge (800) of the wash fluid (12) [Para 0135, ‘3) discarding buffer through sieve], the sample vessel (1) is moved circularly or alternatingly [Para 0135, ‘swirling tube(s) in a gently for-10 seconds]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney, in view of Faltin, in view of Jones, in further view of Lo, in further view of Saghbini, to incorporate the movement of the sample vessel after the delivery and before the discharge of the wash buffer as taught by Saghbini, motivated by the need to ensure that the plugs are submerged throughout the washing process [Saghbini, Paragraph 0136]. Doing so facilitates removal of contaminants and other unwanted cellular materials from filter prior to DNA recovery and additional motivated by the reasons set forth in claim 1. 
Regarding Claim 19, the method as claimed in claim 1, characterized in that after the delivery (700) of the wash fluid (12) and before the discharge (800) of the wash fluid (12), the sample vessel (1) is moved with a frequency, circularly or alternatingly.
Modified Cooney does not teach Claim 19 limitations. 
Saghbini teaches characterized in that after the delivery (700) of the wash fluid (12) [Para 0135, ‘adding 10mls of x Wash buffer through sleeve’] and before the discharge (800) of the wash fluid (12) [Para 0135, ‘3) discarding buffer through sieve], the sample vessel (1) is moved, particularly with a frequency, circularly or alternatingly [Para 0135, ‘swirling tube(s) in a gently for-10 seconds]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney, in view of Faltin, in view of Jones, in further view of Lo, in further view of Saghbini, to incorporate the movement of the sample vessel after the delivery and before the discharge of the wash buffer as taught by Saghbini, motivated by the need to ensure that the plugs are submerged throughout the washing process [Saghbini, Paragraph 0136]. Doing so facilitates removal of contaminants and other unwanted cellular materials from filter prior to DNA recovery and additional motivated by the reasons set forth in claim 1. 
Response to Arguments
Applicant’s arguments, see Page 6, filed on 03/05/2021, with respect to 35 U.S.C. §112 (b), Applicant’s arguments with respect to claims 12, 16 and 19 are fully considered and are persuasive.  The rejections of Claims 12, 16 and 19 has been withdrawn.
Applicant's arguments filed on 03/04/2021, with respect to the 35 U.S.C. §103 rejections have been fully considered but they are not persuasive.
Applicant argues: 
[While Cooney discloses providing a lysate to a sample vessel and washing the lysate, Cooney does not disclose a system that comprises both a lysate filter and a wash filter element wherein nucleic acids are only retained in the sample vessel if bound to a DNA-adsorbing substance. Neither Jones nor Lo disclose or suggest the foregoing system and therefore do not cure the deficiencies of Cooney. In addition, one of skill in the art would not have combined Cooney with Jones. Cooney teaches that a filter matrix used to filter a lysate and wash buffer into a pipette tip binds nucleic acids in the lysate. Cooney at, for example, step 15 of FIG.1 and paragraph [0032]. Whereas Jones discloses introducing a sample through a filter into a pouch that contains blisters in which a cellular sample is lysed and moved throughout the pouch through channels to other blisters for extraction and purification of nucleic acids. Jones at, for example, FIG. 1.]
Applicant’s arguments with respect to independent claim1 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

[During the process, the nucleic acids are bound to silica-based magnetic beads. Jones at paragraph [0051]. Because the nucleic acids bind the filter in Cooney and the filter prevents large molecules from entering the pipette tip, the silica-based magnetic beads and the filter of Jones are not needed. Furthermore, Cooney states that "techniques that rely on the mobility of magnetic beads for purification introduces a similar risk [of contamination]." Cooney at [0108]. Therefore, one of skill in the art would not have used beads as disclosed in Jones and Lo in the filter matrix of Cooney.]
Applicant’s additional arguments with respect to independent claim1 has been considered and Examiner respectfully disagrees. Regarding the use of silica magnetic beads according to the teachings of Cooney, Applicant’s specification recites the use of silica magnetic beads [Para 0002, 0004] and does not teach any contamination risk regarding the usage of silica coating. However, one ordinary skill in the art and substitute the silica coating on the magnetic particles for other well-known materials in the art, such as Polystyrene, sepharose and agarose, to provide desirable performance upon optimization if required. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797